Citation Nr: 1218600	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  03-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbosacral spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1967.  He was later a member of the Army National Guard and then the Air Force Reserves.  Army National Guard records indicate he had periods of active duty for training (ACDUTRA) during each year from 1975 to 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2005 the Board remanded to the RO the issue of whether new and material evidence had been presented to reopen a claim for service connection for residuals of a back injury.  In January 2008 the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge who is no longer at the Board.  In an April 2008 decision the Board reopened a claim for service connection for residuals of a back injury and remanded the case to the RO for further development.  

In October 2010 the Board remanded the case to the RO to arrange for a requested hearing before the Board.  In January 2012 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO. 

Also on appeal the Veteran claimed service connection for posttraumatic stress disorder (PTSD), for which the RO granted service connection in a November 2011 rating decision.  As this constitutes a complete grant of the benefits sought on appeal for that claim, that claim is no longer on appeal before the Board.

Given the Veteran's testimony regarding the impact of his service-connected disabilities and his receipt of disability benefits from the Social Security Administration, the Board finds that the records raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

FINDING OF FACT

The Veteran has a lumbosacral spine disorder diagnosed as lumbar disc disease status post laminectomy that is related to injury during active duty for training.


CONCLUSION OF LAW

Lumbar disc disease status post laminectomy was incurred as a result of military service.  38 U.S.C.A. §§ 101, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
In this decision, the Board grants service connection for a lumbosacral spine disorder.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011). 

Service connection may be granted for disability resulting from a disease contracted or an injury sustained while on active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); see also Acciola v. Peake, 20 Vet. App. 320, 324 (2008) (noting that "[w]hen a claim for service connection is based on a period of active duty for training, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training"). 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
  
The Veteran asserts that he has a lumbosacral spine disability, which was incurred while performing ACDUTRA, and which was residual to an injury while riding on a personnel carrier sometime between 1981 and 1983.  He essentially asserts that a chronic lumbosacral spine condition began at that time and continued since then.  The Veteran is competent to report on such lumbosacral spine symptoms of which he has personal knowledge.  Such reported low back symptomatology is the type for which lay evidence may be found to be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Veteran he testified at a January 2008 Board hearing that he hurt his back at Fort Stewart, Georgia, in the spring of 1982 or 1983.  He explained that he was injured while on field training involving an armored personnel carrier, and was treated by medics who gave him first aid.  He testified that he subsequently received treatment from both civilian and VA providers, including at a VA hospital in Tallahassee, Florida, and at a VA facility in Gainesville, Florida.  He received cortisone shots and pain medications.  The Veteran further testified that the injury occurred during a period of ACDUTRA as part of a summer camp, with the Georgia National Guard. The Veteran testified that following the injury the condition became worse over time requiring surgery in 2002.

Later during a Travel Board hearing in January 2012, the Veteran reported that following a period of active duty with the Air force ending in May 1967, he was a member of the Army National Guard from September 1974 to October 1987; and a member of the Air Force Reserve from April 1988 to March 1998.  

Consistent with his testimony given in 2008, the Veteran testified that he was injured while in the Army National Guard at Fort Stewart in the spring of either 1981, 1982 or 1983.  He testified he was standing in the hatch of a personnel carrier when it drove into an embankment and he was thrown forward.  He was treated by medics on return to the assembly area.  He reported he was treated by a medic, Sergeant [redacted], who was in the field with the Veteran's unit.  The Veteran testified that he began receiving injections in treatment in about 1985.  He testified that he continued to have back problems since the injury during ACDUTRA in the early 1980s.  He also testified that in 1999 his vehicle was rear ended.

The claims files contain medical records dated from the 1960s through January 2012.  The medical records include service treatment records, private and VA treatment records, and reports of VA examinations.  Review of these medical records reflect that the Veteran was first treated for lumbosacral spine symptoms in June 1983.  A VA medical certificate and private treatment records dated in June 1983 show that the Veteran began having low back symptoms in early 1983.  The VA medical certificate contains a diagnosis, in part, of chronic lumbar spinal syndrome with vertebral distortion, thoracic syndrome with myofascitis right vertebral musculature.  He was treated several times between June and July 1983.  VA treatment records dated from January to October 1985 show treatment for low back pain.  The report of X-ray examination in March 1985 included findings that L-5, S-1 disk space was narrowed and the lumbosacral junction was suggestive of anatomical variation with narrowing of joint space. 

Private treatment records dated in 1987 shows that the Veteran received treatment for lumbosacral pain resulting from injury sustained in a motor vehicle accident in September 1987.  Treatment records in October 1987 contain diagnoses including lumbosacral sprain.  

Service treatment records in February 1988, including the report of examination at enlistment to the Air Force Reserve, show that the Veteran reported a history of having a back injury (with the area just between shoulder blades being treated) in 1987 or 1988 resulting from a motor vehicle accident. 

During VA examination in November 1990 the Veteran reported a history of back pain in the lower lumbar spine dating back to 1981 when he was injured in a troop carrier vehicle accident.  The Veteran reported the accident resulted in a mild hyperextension injury and he was seen by field medical officers but this was not officially reported nor was he seen by Army medical personnel.  He reported he later saw a chiropractor and that he has had intermittent difficulty since then.  After examination the report contains a diagnosis of probable mild osteoarthritis of the lumbosacral spine resulting in chronic mild pain syndrome and no demonstrable functional impairment; there is probable muscle strain resulting in most of the symptoms.

In a statement dated in March 2002, [redacted]attested that he was the medic who had treated the Veteran for injuries to his back while the Veteran was on ACDUTRA at Fort Stewart, Georgia.  Mr. [redacted] stated that the Veteran sustained a whiplash when his M113 personnel carrier ran into an embankment.  Mr. [redacted] stated that he recorded the treatment in his logbook but years later he could not find the logbook containing those entries.

During an August 2001 VA consultation examination the Veteran reported that his low back pain started in 1982 when he experienced whiplash as an unrestrained passenger in a personnel carrier.  He reported he was not seen by a physician or PT after that incident, and was involved in three other motor vehicle accidents since then, also resulting in whiplash.  He reported that he had had persistent low back pain since 1982 to the present, with pain in the left lower lumbar region.  After examination the report contains an assessment of left sacroiliac joint dysfunction. 

During a September 2002 VA examination the Veteran reported he was injured during training when a personnel carrier he was in hit a ditch and popped his back.  He reported that his back developed pain as a result.  Later a chiropractor treated him in 1982 for back pain.  He also saw physicians who gave him Cortisone shots.  He eventually had a surgical laminectomy in February 2002 for continued low back pain and radicular pain in the left leg.  After examination the report contains an impression of (1) lumbar disc disease, (2) laminectomy, and (3) residual lumbar pain.  The examiner opined that he could not determine that the injury (low back disorder) was secondary to military service because he could find no records of the reported back injury.

The report of a January 2010 VA examination shows that the examiner reviewed the claims file in order to render an opinion as to whether there was a service-connected etiology for the Veteran's lumbosacral spine disorder, with respect to the reported incident during ACDUTRA.  On review the examiner recounted much of what is discussed above regarding early treatment and earlier VA examination reports.  In addition, the examiner noted that the Veteran was involved in a motor vehicle accident in September 1999 with complaints including of the mid and low back with lower back pain.  

The examiner opined that it was not at least as likely as not that the Veteran's back disability is related to the reported incident during ACDUTRA, citing the absence of objective evidence of an injury that occurred during the period of active duty service, while acknowledging there was a statement 20 years after the fact from someone who reported he had provided treatment.  The examiner further opined that the preponderance of the evidence was against a finding of an injury occurring as reported by the Veteran.  The examiner opined that other injuries with significant worsening of symptoms occurred after the motor vehicle accident of 1999.

In statements dated in June 2010 and received in July 2010, two reported former members of the Veteran's unit attested to being witness to the incident in which the Veteran's back was injured while he was riding in a M113 personnel carrier during ACDUTRA in the spring of 1981 or 1982.  The driver of the carrier attested that Sergeant [redacted] and Specialist Harris removed the Veteran from the vehicle and treated him for his back pain at that time.

In summary, the Veteran asserts that he has a lumbosacral spine disability resulting from injury sustained during one of his periods of ACDUTRA in the early 1980s before or during 1983.  The medical evidence clearly shows a current low back disability.  Diagnoses since 1990 include probable mild osteoarthritis of the lumbosacral spine; probable muscle strain; and lumbar disc disease and laminectomy.  In brief, the most recent essential diagnosis is lumbar disc disease status post laminectomy.

The two most recent VA examiners opined that it was not likely that the Veteran's lumbosacral spine disorder was linked to the reported accidental injury during a period of ACDUTRA in the early 1980s, and was more likely related to much later motor vehicle accidents in the late 1980s.  The rationale given for that opinion was merely that there were no medical records showing contemporaneous medical evidence of the actual injury itself.  

There is, however, competent lay evidence of the ACDUTRA accident provided in statements by three persons who attested to personally witnessing the incident, including the driver of the vehicle involved and the medic who provided first aid on the scene in the field, all of which occurred during the period of ACCDUTRA.  The medic provided a reasonable explanation for the lack of documented medical evidence of the first aid treatment in that after many years, the field logbook simply was missing.  

In any event, the statements by these three witnesses as well as the Veteran's own statements are all internally consistent, and consistent with contemporaneous medical evidence showing the Veteran began receiving treatment for back symptoms in June 1963 with a reported history of symptoms earlier that year.  Thus the Board finds these accounts to be fully credible and probative on the matter of the injury during the period of ACDUTRA in the early 1980s.  The Veteran continued to be treated for low back complaints in 1985 for which abnormal lumbosacral spine findings were made at the time.  All of this occurred before any subsequent reported motor vehicle accident documented not before the late 1980s.

The Veteran is fully competent to report observing the lumbosacral spine symptoms since the injury during that period of ACDUTRA in the early 1980s.  His account of the symptoms and continuity of such symptoms  since that time is also credible, and to great extent supported by the treatment records dated in 1983 and 1985, and the other lay statements which in combination show a lumbosacral spine disorder beginning at about the time of the accident in the early 1980s.  

The Veteran's reports are credible and show a continuity of lumbosacral spine disorder symptoms since the approximate time of the reported ACDUTRA accident and injury, and supports the later diagnosis of a lumbosacral spine disorder by a VA medical professional.  As such, the lay evidence provides highly probative evidence, which along with the other lay and medical evidence, is sufficient to establish an etiology of the diagnosed lumbosacral spine disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for lumbar disc disease status post laminectomy.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for lumbar disc disease status post laminectomy is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


